Citation Nr: 1429669	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-39 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran served on active duty from June 2002 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he currently has left ear hearing loss and tinnitus due to excessive noise exposure (gunfire) with the Air Force.  (August 2010 Notice of Disagreement; June 2009 VA Consult Report).

The service treatment records show that the audiometric testing conducted at his service enlistment examination in March 2002, revealed pure tone thresholds of 10, 0, 0, 0, 20, and 35 decibels in the left ear, for the frequencies of 500, 1000, 2000, 3000, 4000, and 6000 hertz, respectively.  These results indicate that the Veteran entered service with some degree of hearing loss in his left ear at the 6000 hertz level.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that thresholds for normal hearing is from 0 to 20 decibels, and that higher thresholds levels indicate some degree of hearing loss).  Additionally, the results of audiometric testing conducted in February 2006, revealed pure tone thresholds of 10, 5, 0, 0, 20, and 35 decibels in the left ear, for the frequencies of 500, 1000, 2000, 3000, 4000, and 6000 hertz, respectively.  The service medical records do not contain any other results of audiometric testing prior to the Veteran's discharge from service in June 2006.

In a June 2009 VA consult report, the VA audiologist noted that the summary of results revealed a left sensorineural hearing loss from 3000-8000 hertz and good word recognition on the left.  Notably, however, the VA audiologist did not indicate the percentage of the word recognition score, or the threshold hearing levels in decibels for each of the identified frequencies.  Also, although the VA audiologist referenced a "CPRS" audiogram, a record of that audiogram is not associated with the claims file.  Accordingly, a copy of the report of this audiogram, to include the interpretation of the audiometric results in pure-tone threshold levels (in decibels) over the range of frequencies (500-8000 hertz) and the percentage of the word recognition scores), should be secured for the Board's review.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992) (prior to issuance of a final decision, the Board must seek to obtain records which it has notice before proceeding with the appeal).

The Board notes that in the June 2009 VA consult report, it was also referred by history that the Veteran stated that he had been told that he reduced hearing in the left ear during an employment physical, and that his only noise exposure on active duty was from gunfire.  The VA audiologist, when he provided the summary of results, also noted that the configuration of loss (in the left ear) suggested an etiology of noise exposure.  Given this finding by the VA audiologist, and that the Veteran is competent to report a history of exposure to gunfire while on active duty, the Board finds that a VA examination is necessary to determine whether he currently has a left ear hearing disability within VA standards and/or tinnitus that was caused or aggravated by service.  Specifically, while the VA audiologist indicated a causal link between the Veteran's left ear sensorineural hearing loss and noise exposure, there is no medical opinion concerning the question of whether hearing loss in the left ear was noted upon entry into service; and, if so, whether the in-service audiometric test results represent an increase in disability of hearing loss in the left ear during service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The most recent audiology consult completed by VA in June 2009, is also lacking in this regard.

Finally, during his June 2009 VA consult report, the Veteran reported that he had undergone audiological testing by his employer.  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for hearing loss or tinnitus.  If the Veteran appropriately requests that VA obtain such records, the AOJ shall make reasonable attempts should be made to obtain such records.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain VA treatment records from the Eerie VAMC, including the (i) June 2009 audiogram (to include the interpretation of the audiometric results in pure-tone threshold levels (in decibels) over the range of frequencies (500-8000 hertz) and speech recognition scores), and Eerie VA medical records (from (ii) prior to February 2009 and (iii) from June 2009 to the present).  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for hearing loss and/or tinnitus, including the unnamed provider used by his employer.  If the Veteran appropriately authorizes VA to obtain any records, the AOJ shall make all reasonable efforts to obtain those records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Upon completion of the above, the AOJ should schedule the Veteran for an audiological examination to determine whether he currently has a hearing loss disability in the left ear and/or tinnitus due to his military service.

Based on examination findings, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this REMAND, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently suffer from tinnitus?  If yes, is it at least as likely as not (50 percent probability or greater) that such condition is due to the Veteran's reported history of noise exposure (from gunfire) during his period of military service?

b)  Is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered active military service with hearing loss in the left ear, based on the threshold hearing levels that were recorded on audiometric testing in March 2002 for entrance onto active duty?

c)  If yes, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing left ear hearing loss WAS NOT aggravated beyond the natural progress of the condition by his active military service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability of hearing loss in the left ear during service; or, that it is clear and unmistakable that any increase in disability of hearing loss in the left ear was due to the natural progress of that condition.  In making this assessment, the examiner is asked to address whether the February 2006 audiometric scores showed a change (i.e., worsening, improvement, or no change) in the level of hearing in the left ear when compared with the audiometric scores at entrance in March 2002; and whether the Veteran's reported history of noise had any effect on his hearing acuity in the left ear during service.

d) If the Veteran DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) enter active military service with hearing loss in the left ear, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hearing loss in the left ear is etiologically related to his history of in-service noise exposure (from gunfire)?

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

The requested study in this case should consider the Veteran's contentions and his reported history of in-service noise exposure from gunfire.  A complete explanation must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.  If the VA examiner is unable to make any of the requested determinations, he/she should explain why such a determination(s) is not possible.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



